Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 21, 2019

                                        No. 04-19-00080-CV

                             IN THE INTEREST OF G.M, A CHILD,

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018PA00686
                        Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice, dissenting
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice, dissenting
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice, dissenting
                 Liza A. Rodriguez, Justice

       Appellant’s motion for en banc reconsideration is pending before the court. The court
hereby requests a response to the motion from the appellee. See TEX. R. APP. P. 49.2. Any
response must be filed in this court no later than two weeks from the date of this order.


           It is so ORDERED on this 21st day of August, 2019.

                                                                            PER CURIAM




           ATTESTED TO: ___________________________
                        KEITH E. HOTTLE,
                        Clerk of Court